I5S7-W
                                 ELECTRONIC RECORD




COA #      06-13-00265-CR                        OFFENSE:        1.01


           Rictarick Tamero Palmer v. The
STYLE:    state ofTexas                          COUNTY:         Gregg

                      Modified, as Modified
COA DISPOSITION:      Affirmed                   TRIAL COURT: 124th District Court


DATE:10/28/14                     Publish: No    TC CASE #:      38611-B




                          IN THE COURT OF CRIMINAL APPEALS


         Rictarick Tamero Palmer v. The
STYLE:   State of Texas                               CCA#:             1SS7-W
         A PPE LLAfJT^S               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: ^j/^W/r                                         SIGNED:     ____               PC:_

JUDGE:      fit* UaajJ*-                              PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD